These are proceedings by eertiorcm'i to reverse an order made by the judge of the district court of Polk county, punishing the defendants by fine and imprisonment for an alleged contempt. The proceedings do not state the evidence or the facts upon which the order is founded (Rev., § 2694), nor do the warrants of commitment state the facts, or *584whether the same were within the knowledge of the court or proved by witnesses. § 3695. The citizen cannot be deprived of his property or his liberty, even at the will of a court, except that will be manifested through the “ due process of law.” These cases are substantially the same as The State v. Dougherty, 32 Iowa, 361. See, also, Skiff v. The State, 2 id. 550; The State v. Utley, 13 id. 593.
Reversed.